DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on September 21, 2020.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 11-20 of U.S. Patent No. 10,782,948. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 17/026996:
1. A system comprising:
a memory; and

configured to:

process application metadata, wherein the application metadata is classified
into a first class used for deployment, a second class used for runtime, and a third
class used for both runtime and deployment,


build a deployment model from the processed application metadata, and


prior to runtime, generate an intermediate representation of an application
from the deployment model, wherein the intermediate representation includes calls
for classes associated with the second class of metadata and the third class of
metadata.



2. The system of claim 1, wherein the application metadata is processed prior
to runtime at build time.

3. The system of claim 1, wherein the intermediate representation is bytecode.


4. The system of claim 1, wherein the processor is a virtual processor, and
wherein the virtual processor executes in a virtual machine.

5. The system of claim 1, wherein the processor is configured to eliminate
dead code from the intermediate representation.

7. The system of claim 1, further comprising a compiler, wherein the 
and generate the intermediate representation.

8. The system of claim 1, further comprising a translator configured to execute the intermediate representation.


9. A method comprising:
processing application metadata, wherein the application metadata is classified into
a first class used for deployment, a second class used for runtime, and a third class used for both runtime and deployment;


building a deployment model from the processed application metadata;


associated with the second class of metadata and the third class of metadata;
identifying dead code in the intermediate representation; and
eliminating the dead code from the intermediate representation.


10. The method of claim 9, wherein the application metadata is processed prior
to runtime at build time.

11. The method of claim 9, wherein the intermediate representation is Java
Virtual Machine bytecode.

12. The method of claim 9, further comprising:


13. A method comprising:
processing application metadata for each of a plurality of application instances of
an application, wherein the application metadata is classified into a first class used for
deployment, a second class used only runtime, and a third class used for both runtime and deployment;

building a deployment model from the processed application metadata;
prior to runtime, generating, at a first time, an intermediate representation of the
application from the deployment model; 



of a first instance of the application, wherein executing the intermediate representation
includes calling classes associated with the second class of metadata and the third class of metadata.

14. The method of claim 13, wherein the application metadata is processed
prior to runtime at build time.

15. The method of claim 13, wherein the intermediate representation is
bytecode.

16. The method of claim 13, wherein a translator executes the intermediate
representation.




18. The method of claim 13, further comprising:
executing, at a third time, the intermediate representation generated at the first time to start runtime services of a second instance of the application.

19. The method of claim 18, wherein the second time is after the first time

.
20. The method of claim 19, wherein the third time is after the second time.

1.    (original): A system comprising: a memory; and


prior to runtime, process application metadata for an application, wherein the application metadata is classified into a first class used only for deployment, a second class used only for runtime, and a third class used for both runtime and deployment,

responsive to processing the application metadata, build a deployment model from the processed application metadata, and

prior to runtime, generate an intermediate representation of the application from the deployment model, wherein the intermediate representation of the application includes direct calls for classes associated with the second class 

2.    (original): The system of claim 1, wherein the application metadata is processed prior to runtime at build time.

3.    (original): The system of claim 1, wherein the intermediate representation is bytecode.

5.    (original): The system of claim 1, wherein the processor is a virtual processor, and wherein the virtual processor executes in a virtual machine.

6.    (original): The system of claim 1, wherein the processor is configured to eliminate dead code from the intermediate representation.

7.    (original): The system of claim 1, further comprising a compiler, wherein 


16.    (original): The method of claim 13, wherein a translator executes the intermediate representation.


8.    (original): A method comprising:
prior to runtime, processing application metadata for an application, wherein the application metadata is classified into a first class used only for deployment, a second class used only for runtime, and a third class used for both runtime and deployment;

responsive to processing the application metadata, building a deployment model from the processed application metadata;

identifying dead code in the intermediate representation; and
eliminating the dead code from the intermediate representation.

9.    (original): The method of claim 8, wherein the application metadata is processed prior to runtime at build time.

11.    (original): The method of claim 10, wherein the bytecode is Java Virtual Machine bytecode.

12.    (original): The method of claim 8, further comprising:


13.    (original): A method comprising:
prior to runtime, processing application metadata for each of a plurality of application instances of an application, wherein the application metadata is classified into a first class used only for deployment, a second class used only for runtime, and a third class used for both runtime and deployment;

responsive to processing the application metadata, building a deployment model from the processed application metadata;
prior to runtime, generating, at a first time, an intermediate representation of the application from the deployment model; 





14.    (original): The method of claim 13, wherein the application metadata is processed prior to runtime is at build time.

15.    (original): The method of claim 13, wherein the intermediate representation is bytecode.

16.    (original): The method of claim 13, wherein a translator executes the intermediate representation.



18.    (original): The method of claim 13, further comprising:
executing, at a third time, the intermediate representation generated at the first time to start runtime services of a second instance of the application.

19.    (original): The method of claim 18, wherein the second time is after the first time.

20.    (original): The method of claim 19, wherein the third time is after the second time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
August 17, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191